DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
1.       The drawings filed on 11/07/2018 are acceptable subject to correction of the informalities indicated below.
The drawings are objected to because in Fig. 3: the descriptive elements of respective steps as detailed in paragraph [0051] of instant specification are missing. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepare new drawings. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
EXAMINER’S AMENDMENT
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mitesh Mehta, Esq., Attorney of Record (Reg. No. 67,352) on 03/05/2021.


Claim 4 has been amended and replaced by the following: 
--4. (Currently Amended) The oxygen supply device according to claim 1, further comprising: an energy storage unit configured to store the electrical energy provided by the energy converter and provide it to the control unit.--

Claim 10 has been amended and replaced by the following: 
--10. (Currently Amended) 10. A method for supplying a passenger cabin of an aircraft with oxygen, comprising: providing a first amount of oxygen, obtained from a chemical reaction in a reaction tank, the first amount of oxygen set by a control unit; providing a second amount of oxygen, stored in a pressurized tank, the second amount of oxygen set by the control unit; converting, by an energy converter, thermal energy, generated by the chemical reaction, into electrical energy; and using, by the control unit, the electrical energy for setting the second amount of oxygen, provided by the pressurized tank, to a consumer unit.--

Allowable Subject Matter
3.         Claims 1-10 are allowed.

Reason for Allowance
4.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the oxygen supply device and method for the aircraft, comprising: a control unit for setting an amount of oxygen provided by the pressurized tank to a consumer unit; wherein the energy converter is configured to convert a thermal energy generated by the chemical oxygen generation in the reaction tank into electrical energy and to provide the electrical energy, and wherein the control unit is configured to set the amount of oxygen provided by the pressurized 
The following references (US 20110000490 A1) to Gillotin et al., (US 20100012116 A1) to RITTNER et al., (US 4960119 A) to Hamlin, (US 9089721 B1) to Horstman et al., and (US 4651728 A) to Gupta et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1 and 10. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

03/11/2021